Electronically Filed
                                                          Supreme Court
                                                          SCWC-13-0000396
                                                          18-AUG-2016
                                                          08:13 AM



                           SCWC-13-0000396

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                 vs.

         DEIRDRE ICHIMURA, Petitioner/Defendant-Appellant.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-13-0000396; CR. NO. 12-1-1497)


         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Deirdre Ichimura’s
 application for writ of certiorari filed on July 8, 2016, is
 hereby accepted and will be scheduled for oral argument. The
 parties will be notified by the appellate clerk regarding
 scheduling.

           DATED:   Honolulu, Hawai#i, August 18, 2016.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson